ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 02/13/2021 is acknowledged.  Claims 1, 2, 8, 15, and 16 have been amended.  Claims 1-19 are pending in this application.

Election/Restrictions
Claim 1 is allowable. Claim 1, as amended in the preliminary amendment, is generic to all inventions/species. Claims 8-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention Groups I-III and the Species of Figs. 1-3, as set forth in the Office action mailed on 11/13/2020, is hereby withdrawn and claims 8-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claire Zopf on 02/26/2021.
The claims have been amended as follows:
[Note: due to the amount of revisions, a CLEAN VERSION is provided after the ANNOTATED VERSION below]

[ANNOTATED VERSION]
1. 	(Currently Amended) A system for integrating fluidically and functionally a concentrated solar steam generator in a hybrid, Rankine cycle power plant, comprising: 
(a) a solar heating section comprising: 
at least one solar receiver configured to collect solar radiation and heat a heat transfer fluid (HTF); 
at least one primary solar super-heater configured to using solar energy; 
(b) at least one natural circulation steam generator, comprising: 
an evaporation section having a downcomer and a plurality of boiler tubes in a harp tube bundle configured to raise saturated steam in a natural circulation evaporation loop; 
the saturated steam raised in the evaporation section 

at least one heat exchanger selected from a group consisting of: 
(A) a an entrance of each boiler tube of the plurality of boiler tubes of the at least one natural circulation steam generator, the the solar heating section coaxially to an upward flow of steam and water and
(B) a shell-water, HTF-in-tube heat exchanger configured as a saturated steam generator and configured to be installed downstream of [[a]] the downcomer and upstream of the plurality of boiler tubes of the at least one natural circulation steam generator to heat upward flow of steam and water using the heat transfer fluid (HTF) heated by the solar heating section; 
(c) a solar heat transfer circuit configured to circulate the heat transfer fluid (HTF) heated by the solar heating section to the at least one natural circulation steam generator; and
(d) a power generation section configured to receive superheated steam from the at least one primary super-heater of the at least one natural circulation steam generator and to partially expand the superheated steam in a steam turbine and 
due to the at least one heat exchanger in the evaporation loop results in buoyancy forces that create and sustain the upward flow of and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process; and 
wherein a fuel consumption of the Rankine cycle power plant is adjusted based on effective amounts of the solar heating section.  

2. 	(Currently Amended) The system of claim 1, wherein the at least one solar receiver generates saturated steam as the heat transfer fluid (HTF), the at least one natural circulation steam generator is a fuel-fired boiler, and the at least one heat exchanger is the steam injector, and the solar heat transfer circuit comprises: 
a steam injection valve configured to control flow of the superheated steam 
a steam mixer valve configured to control flow of the saturated steam from the at least[[,]] one solar receiver; and 
at least one steam mixer injector configured to attemperate the superheated steam received from the steam injection valve with the saturated steam received from the 

3. 	(Currently Amended) The system of claim 2, further comprising:


wherein the [[a]] steam injector is configured to convey steam from the at least one steam mixer injector into the harp header of the evaporation section; and 
wherein a temperature of the steam entering the steam injector is in a range of 5°C to 10°C above a temperature of the saturated steam raised in the plurality of boiler tubes of the evaporation section.  

4. 	(Currently Amended) The system of claim 3, further comprising: 
a booster feed-water pump configured to raise a pressure of and 
a steam drum of the evaporation section; 
wherein an operation pressure in the solar heating section is controlled in a range of 5 to 10 bar (absolute) above an operation pressure of the fuel-fired boiler thereby creating and sustaining an upward velocity component of a low-quality steam-water mixture flow entering the harp header coaxially to the upward flow of steam and water 
wherein the saturated steam raised in the evaporation section is thereby routed from the harp tube bundle into the steam drum.  

5. 	(Currently Amended) The system of claim 4, further comprising: 
cyclone separators located inside the steam drum; and 
a saturated steam and hot water mixture from the plurality of boiler tubes of the harp tube bundle is separated in the steam drum into saturated steam and hot water.  

6. 	(Currently Amended) The system of claim 5, 

wherein a difference in weights between a water column in the downcomer and a water/steam mixture column in the plurality of boiler tubes results in the buoyancy forces that create and sustain the upward flow of and water in the plurality of boiler tubes and routeraised in the evaporation section into the steam drum, thereby completing the evaporation loop of the evaporation section.  

7. 	(Currently Amended) The system of claim 1, wherein the at least one natural circulation steam generator is a fuel-fired boiler, the system further comprising: 
a steam mixer upstream of the at least one primary super-heaterto inject additional superheated steam generated in the solar heating section to the fuel-fired boiler.  

8. 	(Currently Amended) The system of claim 1, further comprising: 





(e 
at least one hot storage tank; and 
at leastone cold storage tank;




(f 
a flue gas path; 
at least one flue gas-to-HTF re-heater configured to re-heat the heat transfer fluid (HTF) with recovered residual heat out of a flue gas in the 
wherein the at least one natural circulation steam generator is a fuel-fired boiler; and 
wherein fuel consumption of the fuel-fired boiler is reduced by pumping a portion of the heat transfer fluid (HTF) in the at least one cold storage tank to the at least one hot storage tank through the at least one [[a]] solar receiver.  

9. 	(Currently Amended) The system of claim 8, wherein the further comprises: 
flue gas-to-steam re-heater configured to reheat partially expanded steam exiting the power generation section; 
an economizer configured to preheat pressurized water; and 
a feed water pump configured to pressurize condensate returning from the power generation section to an operation pressure of the fuel-fired boiler;  
wherein the steam turbine of the power generation section comprises a high pressure (HP) turbine and a low pressure (LP) turbine, wherein the superheated steam from the at least one primary super-heater partially expands in the HP turbine and reheated steam from the flue gas-to-steam re-heater further expands in the LP turbine.

10. 	(Currently Amended) The system of claim 9, wherein the further comprises: 
a steam drum configured to connect to the economizer to receive the preheated pressurized water from the economizer 
wherein the [[a]] downcomer is located downstream of the steam drum and configured to connect to a water distribution tubing; 
wherein the at least one heat exchanger is the shell-water, HTF-in-tube heat exchanger, and the shell-water, HTF-in-tube heat exchanger is 

wherein the [[a]] plurality of boiler tubes is connected to the shell-water, HTF-in-tube heat exchanger 

wherein the shell-water, HTF-in-tube heat exchanger raises additional saturated steam in the

11. 	(Currently Amended) The system of claim 10, wherein the at least one primary solar super-heater is at least one HTF super heater configured to pre-heat the saturated steam received from the steam drum by means of solar energy contained in a hot heat transfer fluid (HTF) flow received from a HTF header of the solar heating section.  

12. 	(Currently Amended) The system of claim 11, further comprising: 
at least one secondary super-heater of the fuel-fired boiler configured to pre-heat steam entering the at least one primary super-heater of the fuel-fired boiler; 
at least one HTF primary super-heater configured to transfer the solar energy contained in the hot HTF flow received from the HTF header to the superheated steam conveyed from the at least one secondary super-heater of the fuel-fired boiler; and 
wherein the superheated steam from the at least one primary super-heater of the fuel-fired boiler enters the HP turbineto produce power.  

13. 	(Currently Amended) The system of claim 12, further comprising: 
a re-heating steam circuit comprising: 
a low-pressure steam passage configured to receive steam exiting the HP turbine; 
the solar energy contained in the hot HTF flow received from the HTF header to the steam in the low-pressure steam passage; and 
wherein the low-pressure steam passage passes low pressure superheated steam CARVAL POIAUSthrough the flue gas-to-steam re-heater resulting in a high temperature low pressure superheated steam which is directed to the LP turbine.  

14. 	(Currently Amended) The system of claim 13, further comprising: 
at least one attemperator valve located downstream from the HTF header and connected to an exit of the at least one HTF re-heater and to an exit of the at least one HTF primary super-heater; and 
wherein a temperature of the heat transfer fluid (HTF) at an entrance to the at least one HTF super heater is increased.  

15. 	(Currently Amended) The system of claim 1, wherein the at least one heat exchanger includes at least the shell-water, HTF-in-tube heat exchanger, and the shell-water, HTF-in-tube heat exchanger is a heat transfer fluid-intermediate pressure (HTF-IP) evaporator, the system further comprising: 




(e 

at least one [[a]] hot storage tank configured to receive hot heat transfer fluid (HTF) from the at least one solar receiver and to convey the hot HTF to the HTF-IP evaporator; and 
at least one cold storage tank configured to receive returned from the HTF-IP evaporator; 
(f 
at least one electric generator; 
an air compressor; CARVAL POIAUS 
a gas turbine; and 
a combustion chamber; 


wherein the at least one natural circulation steam generator is a Heat Recovery Steam Generator (HRSG) comprising a high pressure (HP) steam generation section;
wherein (CT) section is recovered and transferred to the water steam flow of the HP steam generation section; and
wherein the steam turbine of the power generation section comprises at least one high pressure (HP) steam turbine configured to expand HP superheated steam raised in the HP steam generation section.  

16. 	(Currently Amended) The system of claim 15, wherein the HP steam generation section of the HRSG comprises: 
(HP) feed-water pump stage; 
a HP water pre-heater connected to the HP feed-water pump stage; 
a first stage HP evaporation section, comprising: 
a HP primary evaporator supplied by the HP water pre-heater; and 
a HP downcomer configured to direct flow from the HP primary evaporator downward to a water distributor; 
a second stage HP evaporation section, comprising: 
a heat transfer fluid-high pressure (HTF-HP) evaporator supplied by the water distributor; and 
a HP secondary evaporator supplied by the HTF-HP evaporator; 
a vertical water-steam separator connected to the HP secondary evaporator; 
a HTF-HP super-heater configured to receive steam from the vertical water-steam separator; 
a return line configured to receive water from the vertical water-steam separator and connected to the first stage HP evaporation section; and 
a HP super-heater connected to the HTF-HP super-heater; 
wherein at least one HP steam CARVAL POIAUSturbine.  

17. 	(Currently Amended) The system of claim 15, wherein the HRSG further comprises an intermediate pressure (IP) steam generation section, the 
an IP feed-water pump stage; 

an IP steam drum supplied by the IP water pre-heater; wherein the [[a]] downcomer is an IP downcomer and is configured to have feed-water from the IP steam drum flow downward due to natural convection; 
a water distributor configured to supply downward flow from the IP downcomer to the HTF-IP evaporator, wherein the harp tube bundle is an IP harp tube bundle, and the plurality of boiler tubes of the IP harp tube bundle is connected to the HTF-IP evaporator; 


a harp collector configured to supply IP saturated steam raised by both solar and hot exhaust gas recovery to the IP steam drum; 
a HTF-to-IP-steam pre-heater configured to transfer the solar heat contained in a hot HTF flow to the IP saturated steam received from the IP steam drum; and
an IP super-heater configured to receive the HTF-to-IP-steam pre-heater; 
wherein the steam turbine of the power generation section further comprises an IP steam turbine, wherein IP superheated steam from the IP super-heater is conveyed to the IP steam turbine, and wherein steam expansion produces mechanical work which is converted into electrical energy.  

18. 	(Currently Amended) The system of claim 17, wherein the HRSG further comprises a low pressure (LP) steam generation section, the [[a]] LP steam generation section[[,]] comprising: CARVAL POIAUS

a LP water pre-heater configured to pre-heat a feed-water flow from the LP feed-water pump; 
a LP steam-water loop connected to the LP water pre-heater, the LP steam-water loop comprising:
a LP steam drum; 
a LP downcomer configured to have feed-water from the LP steam drum flow downward due to natural convection; 
a feed line connected to the LP downcomer; 
an IP steam injection header configured to receive IP steam from the IP steam drum; 
a LP harp tube bundle comprising: 
a harp header connected to the LP downcomer through the feed line and connected to the IP steam injection header to receive the IP steam from the IP steam drum; 
a plurality of boiler tubes connected to the harp header; and 
a harp collector connected to the LP steam drum; and 
a LP super-heater configured to receive LP saturated steam from the LP steam drum; 
wherein the steam turbine of the power generation section further comprises a LP steam turbine, wherein LP superheated steam from the LP super-heater is conveyed to the LP steam turbine, and wherein steam expansion produces mechanical work which is converted into electrical energy.  

19. 	(Currently Amended) The system of claim 16, wherein the high pressure (HP) steam generation section comprises a high pressure supercritical steam generating system, wherein the vertical water-steam separator and the HP downcomer are used the HP steam generation section as a once-through or supercritical steam generator whenCARVAL POIAUS solar heat is available.

[CLEAN VERSION]
1. 	A system for integrating fluidically and functionally a concentrated solar steam generator in a hybrid, Rankine cycle power plant, comprising: 
(a) a solar heating section comprising: 
at least one solar receiver configured to collect solar radiation and heat a heat transfer fluid (HTF); 
at least one primary solar super-heater configured to generate superheated steam using solar energy; 
(b) at least one natural circulation steam generator, comprising: 
an evaporation section having a downcomer and a plurality of boiler tubes in a harp tube bundle configured to raise saturated steam in a natural circulation evaporation loop; 
at least one primary super-heater configured to superheat the saturated steam raised in the evaporation section; 
at least one heat exchanger selected from a group consisting of: 
(A) a steam injector configured to be located at an entrance of each boiler tube of the plurality of boiler tubes of the at least one natural circulation steam generator, the steam injector configured to inject the steam heated by the solar 
(B) a shell-water, HTF-in-tube heat exchanger configured as a saturated steam generator and configured to be installed downstream of the downcomer and upstream of the plurality of boiler tubes of the at least one natural circulation steam generator to heat the upward flow of steam and water at the entrance of each boiler tube using the heat transfer fluid (HTF) heated by the solar heating section; 
(c) a solar heat transfer circuit configured to circulate the heat transfer fluid (HTF) heated by the solar heating section to the at least one natural circulation steam generator; and
(d) a power generation section configured to receive superheated steam from the at least one primary super-heater of the at least one natural circulation steam generator and to partially expand the superheated steam in a steam turbine and generate power in an electric generator; 
wherein additional saturated steam generation due to the at least one heat exchanger in the evaporation loop results in buoyancy forces that create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process; and 
wherein a fuel consumption of the Rankine cycle power plant is adjusted based on effective amounts of steam produced by the solar heating section.  

2. 	The system of claim 1, wherein the at least one solar receiver generates saturated steam as the heat transfer fluid (HTF), the at least one natural circulation steam generator is a 
a steam injection valve configured to control flow of the superheated steam from the at least one primary solar super-heater; 
a steam mixer valve configured to control flow of the saturated steam from the at least one solar receiver; and 
at least one steam mixer injector configured to attemperate the superheated steam received from the steam injection valve with the saturated steam received from the steam mixer valve.  

3. 	The system of claim 2, further comprising:
CARVAL POIAUSa harp header of the evaporation section; 
wherein the steam injector is configured to convey steam from the at least one steam mixer injector into the harp header of the evaporation section; and 
wherein a temperature of the steam entering the steam injector is in a range of 5°C to 10°C above a temperature of the saturated steam raised in the plurality of boiler tubes of the evaporation section.  

4. 	The system of claim 3, further comprising: 
a booster feed-water pump configured to raise a pressure of water entering the solar heating section; and 
a steam drum of the evaporation section; 

wherein the saturated steam raised in the evaporation section is thereby routed from the harp tube bundle into the steam drum.  

5. 	The system of claim 4, further comprising: 
cyclone separators located inside the steam drum; and 
wherein a saturated steam and hot water mixture from the plurality of boiler tubes of the harp tube bundle is separated in the steam drum into saturated steam and hot water.  

6. 	The system of claim 5, wherein a difference in weights between a water column in the downcomer and a water/steam mixture column in the plurality of boiler tubes results in the buoyancy forces that create and sustain the upward flow of steam and water in the plurality of boiler tubes and route the saturated steam raised in the evaporation section into the steam drum, thereby completing the evaporation loop of the evaporation section.  

7. 	The system of claim 1, wherein the at least one natural circulation steam generator is a fuel-fired boiler, the system further comprising: 
a steam mixer upstream of the at least one primary super-heater to inject additional superheated steam generated in the solar heating section into the fuel-fired boiler.  

8. 	The system of claim 1, further comprising: 
 (e) an energy storage system comprising: 
at least one hot storage tank; and 
at least one cold storage tank;
(f) a flue gas heat recovery circuit comprising: 
a flue gas path; 
at least one flue gas-to-HTF re-heater configured to re-heat the heat transfer fluid (HTF) with recovered residual heat out of a flue gas in the flue gas path; 
wherein the at least one natural circulation steam generator is a fuel-fired boiler; and 
wherein fuel consumption of the fuel-fired boiler is reduced by pumping a portion of the heat transfer fluid (HTF) in the at least one cold storage tank to the at least one hot storage tank through the at least one solar receiver.  

9. 	The system of claim 8, wherein the fuel-fired boiler further comprises: 
a flue gas-to-steam re-heater configured to reheat partially expanded steam exiting the power generation section; 
an economizer configured to preheat pressurized water; and 
a feed water pump configured to pressurize condensate returning from the power generation section to an operation pressure of the fuel-fired boiler;  
wherein the steam turbine of the power generation section comprises a high pressure (HP) turbine and a low pressure (LP) turbine, wherein the superheated steam from the at least 

10. 	The system of claim 9, wherein the evaporation section further comprises: 
a steam drum configured to connect to the economizer to receive the preheated pressurized water from the economizer; 
wherein the downcomer is located downstream of the steam drum and configured to connect to a water distribution tubing; 
wherein the at least one heat exchanger is the shell-water, HTF-in-tube heat exchanger, and the shell-water, HTF-in-tube heat exchanger is connected to the water distribution tubing;
wherein the plurality of boiler tubes is connected to the shell-water, HTF-in-tube heat exchanger; and 
wherein the shell-water, HTF-in-tube heat exchanger raises additional saturated steam in the evaporation section.  

11. 	The system of claim 10, wherein the at least one primary solar super-heater is at least one HTF super heater configured to pre-heat the saturated steam received from the steam drum by means of solar energy contained in a hot heat transfer fluid (HTF) flow received from a HTF header of the solar heating section.  

12. 	The system of claim 11, further comprising: 
at least one secondary super-heater of the fuel-fired boiler configured to pre-heat steam entering the at least one primary super-heater of the fuel-fired boiler; 

wherein the superheated steam from the at least one primary super-heater of the fuel-fired boiler enters the HP turbine to produce power.  

13. 	The system of claim 12, further comprising: 
a re-heating steam circuit comprising: 
a low-pressure steam passage configured to receive steam exiting the HP turbine; 
at least one HTF re-heater configured to transfer the solar energy contained in the hot HTF flow received from the HTF header to the steam in the low-pressure steam passage; and 
wherein the low-pressure steam passage passes low pressure superheated steam CARVAL POIAUSthrough the flue gas-to-steam re-heater resulting in a high temperature low pressure superheated steam which is directed to the LP turbine.  

14. 	The system of claim 13, further comprising: 
at least one attemperator valve located downstream from the HTF header and connected to an exit of the at least one HTF re-heater and to an exit of the at least one HTF primary super-heater; and 
wherein a temperature of the heat transfer fluid (HTF) at an entrance to the at least one HTF super heater is increased.  


(e) a solar heat storage system comprising: 
at least one hot storage tank configured to receive hot heat transfer fluid (HTF) from the at least one solar receiver and to convey the hot HTF to the HTF-IP evaporator; and 
at least one cold storage tank configured to receive cold HTF returned from the HTF-IP evaporator; 
(f) a combustion turbine (CT) section comprising: 
at least one electric generator; 
an air compressor; CARVAL POIAUS 
a gas turbine; and 
a combustion chamber; 
wherein the at least one natural circulation steam generator is a Heat Recovery Steam Generator (HRSG) comprising a high pressure (HP) steam generation section;
wherein heat from exhaust gas from the combustion turbine (CT) section is recovered and transferred to the water steam flow of the HP steam generation section; and
wherein the steam turbine of the power generation section comprises at least one high pressure (HP) steam turbine configured to expand HP superheated steam raised in the HP steam generation section.  


a high pressure (HP) feed-water pump stage; 
a HP water pre-heater connected to the HP feed-water pump stage; 
a first stage HP evaporation section, comprising: 
a HP primary evaporator supplied by the HP water pre-heater; and 
a HP downcomer configured to direct flow from the HP primary evaporator downward to a water distributor; 
a second stage HP evaporation section, comprising: 
a heat transfer fluid-high pressure (HTF-HP) evaporator supplied by the water distributor; and 
a HP secondary evaporator supplied by the HTF-HP evaporator; 
a vertical water-steam separator connected to the HP secondary evaporator; 
a HTF-HP super-heater configured to receive steam from the vertical water-steam separator; 
a return line configured to receive water from the vertical water-steam separator and connected to the first stage HP evaporation section; and 
a HP super-heater connected to the HTF-HP super-heater;
wherein HP saturated steam is superheated and directed to the at least one HP steam CARVAL POIAUSturbine.  

17. 	The system of claim 15, wherein the HRSG further comprises an intermediate pressure (IP) steam generation section, the IP steam generation section comprising: 

an IP water pre-heater connected to the IP feed-water pump stage; 
an IP steam drum supplied by the IP water pre-heater; wherein the downcomer is an IP downcomer and is configured to have feed-water from the IP steam drum flow downward due to natural convection; 
a water distributor configured to supply downward flow from the IP downcomer to the HTF-IP evaporator, wherein the harp tube bundle is an IP harp tube bundle, and the plurality of boiler tubes of the IP harp tube bundle is connected to the HTF-IP evaporator; 
a harp collector configured to supply IP saturated steam raised by both solar and hot exhaust gas recovery to the IP steam drum; 
a HTF-to-IP-steam pre-heater configured to transfer the solar heat contained in a hot HTF flow to the IP saturated steam received from the IP steam drum; and
an IP super-heater configured to receive IP superheated steam heated by the HTF-to-IP-steam pre-heater; 
wherein the steam turbine of the power generation section further comprises an IP steam turbine, wherein IP superheated steam from the IP super-heater is conveyed to the IP steam turbine, and wherein steam expansion produces mechanical work which is converted into electrical energy.  

18. 	The system of claim 17, wherein the HRSG further comprises a low pressure (LP) steam generation section, the LP steam generation section comprising: CARVAL POIAUS
a LP feed-water pump; 

a LP steam-water loop connected to the LP water pre-heater, the LP steam-water loop comprising:
a LP steam drum; 
a LP downcomer configured to have feed-water from the LP steam drum flow downward due to natural convection; 
a feed line connected to the LP downcomer; 
an IP steam injection header configured to receive IP steam from the IP steam drum; 
a LP harp tube bundle comprising: 
a harp header connected to the LP downcomer through the feed line and connected to the IP steam injection header to receive the IP steam from the IP steam drum; 
a plurality of boiler tubes connected to the harp header; and 
a harp collector connected to the LP steam drum; and 
a LP super-heater configured to receive LP saturated steam from the LP steam drum; 
wherein the steam turbine of the power generation section further comprises a LP steam turbine, wherein LP superheated steam from the LP super-heater is conveyed to the LP steam turbine, and wherein steam expansion produces mechanical work which is converted into electrical energy.  

19. 	The system of claim 16, wherein the high pressure (HP) steam generation section comprises a high pressure supercritical steam generating system, wherein the vertical water-steam separator and the HP downcomer are used during start-up or partial load operation to .

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “at least one heat exchanger selected from a group consisting of: (A) a steam injector configured to be located at an entrance of each boiler tube of the plurality of boiler tubes of the at least one natural circulation steam generator, the steam injector configured to inject the steam heated by the solar heating section coaxially to an upward flow of steam and water at the entrance of each boiler tube; and (B) a shell-water, HTF-in-tube heat exchanger configured as a saturated steam generator and configured to be installed downstream of the downcomer and upstream of the plurality of boiler tubes of the at least one natural circulation steam generator to heat the upward flow of steam and water at the entrance of each boiler tube using the heat transfer fluid (HTF) heated by the solar heating section” is not disclosed or rendered obvious over the art of record.
GB693532 is considered to be the closest prior art to the above feature, and is relevant to alternative (A). This reference discloses introduction of steam from a separate, unspecified source into water distributing headers 3, 14 from which extend steam-generating tubes 4, 15 lining the walls of the boiler furnace, in order to expedite steam generation and protect the superheaters against overheating during start-up. There is no teaching or suggestion of the specific structure of a steam injector located at an entrance of each boiler tube and configured to inject the steam coaxially to the flow at the entrance of each boiler tube, nor any integration of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/02/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, March 4, 2021